Third District Court of Appeal
                               State of Florida

                           Opinion filed June 27, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-1219
                          Lower Tribunal No. 18-68AP
                             ________________


                           John Domenick Aglio,
                                    Petitioner,

                                         vs.

                            The State of Florida,
                                   Respondent.



     A Case of Original Jurisdiction – Habeas Corpus.

     George T. Pallas, for petitioner.

      Pamela Jo Bondi, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for respondent.


Before SALTER, EMAS and LOGUE, JJ.

     PER CURIAM.
       John Domenick Aglio petitions this court for a writ of habeas corpus,

contending that the $700,000 bond set by the trial court on his felony charge1

violates his right to pretrial release on reasonable conditions as guaranteed under

Article I, section 14 of the Florida Constitution.2

       Upon consideration of the petition and response, as well as the relevant

allegations and circumstances established in this record, we grant the petition.



1  Aglio is charged with violating section 836.10, Florida Statutes (2018), which
provides:

       Any person who writes or composes and also sends or procures the
       sending of any letter, inscribed communication, or electronic
       communication, whether such letter or communication be signed or
       anonymous, to any person, containing a threat to kill or to do bodily
       injury to the person to whom such letter or communication is sent, or
       a threat to kill or do bodily injury to any member of the family of the
       person to whom such letter or communication is sent, or any person
       who makes, posts, or transmits a threat in a writing or other record,
       including an electronic record, to conduct a mass shooting or an act of
       terrorism, in any manner that would allow another person to view the
       threat, commits a felony of the second degree, punishable as provided
       in s. 775.082, s. 775.083, or s. 775.084.
2   That section provides:

       Unless charged with a capital offense or an offense punishable by life
       imprisonment and the proof of guilt is evident or the presumption is
       great, every person charged with a crime or violation of municipal or
       county ordinance shall be entitled to pretrial release on reasonable
       conditions. If no conditions of release can reasonably protect the
       community from risk of physical harm to persons, assure the presence
       of the accused at trial, or assure the integrity of the judicial process,
       the accused may be detained.

                                           2
      We withhold formal issuance of the writ and remand this cause to the trial

court with the following directions. If it so chooses, the State may, no later than

three business days following issuance of this opinion, file a legally sufficient

motion for pretrial detention. Should the State fail to file such a motion, the trial

court shall immediately thereafter conduct a hearing to determine the reasonable

conditions of release pursuant to Florida Rule of Criminal Procedure 3.131 and

sections 903.046-.047, Florida Statutes (2018). This opinion shall take effect

immediately, notwithstanding the filing of any motion for rehearing.




                                         3